Citation Nr: 0829376	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-32 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claim for service connection for pulmonary 
tuberculosis (PTB), claimed as a chest condition.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served in the New Philippine Scouts from 
September 1946 to January 1949.

This matter is on appeal from the Manila, Republic of the 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

As a procedural matter, the RO denied a claim for pulmonary 
TB in May 2003.  The Board denied an appeal in November 2004.  
He appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
March 2006, the Veterans Claims Court dismissed the appeal 
for failure to prosecute.  Shortly thereafter, he filed the 
current claim based on new and material evidence.

Next, in a letter addressed to the Board dated June 2008, the 
veteran refers to an April 2008 letter he received with a 
pamphlet apparently from the Board asking if he desired to 
appeal his claim for disabilities.  He stated: "no I will 
not appeal because it was already approved by the VA Office 
here in the U.S. Veterans Affairs [sic] in Manila 
Philippines."  

However, the Board finds no letter dated in April 2008 and it 
is not clear that he is referencing the claim currently on 
appeal.  In fact, it seems that he is not referencing the 
current claim as it has not been "approved," i.e. no 
benefits have been granted.  Therefore, the Board will 
proceed to adjudicate the current claim.


FINDINGS OF FACT

1. The Board denied an appeal based on a claim for 
entitlement to service connection for PTB in November 2004.  
This is the last final denial for a pulmonary disorder.

2. Evidence associated with the claims file since the last 
final denial in November 2004 is not new and material 
evidence, as it does not both relate to an unestablished fact 
necessary to substantiate the claim and raise the reasonable 
possibility of substantiating the previously disallowed 
claim.




CONCLUSION OF LAW

New and material evidence having not been presented, for 
service connection for PTB, claimed as a chest condition, is 
not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
PTB, which he originally claimed as a chest condition.  The 
RO denied the claim in May 2003 on the basis that PTB was not 
shown either then or in service.   The Board denied an appeal 
in November 2004 for the same reasons.  Although he appealed 
the decision to the Veterans Claims Court, he failed to 
timely file a brief.  The Court subsequently dismissed the 
appeal in March 2006.  

In October 2006, the veteran contacted the RO by telephone 
stating a desire to submit further evidence on this claim.  
The RO interpreted this as an informal request to reopen his 
claim for service connection for PTB.  Based on the 
procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

If it finds that the submitted evidence is new and material, 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

The Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination.  The Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the BVA final rating 
decision in November 2004 was the veteran's document of 
service issued in January 1949, his claim for service 
connection for PTB in April 2003, and a supporting statement 
from May 2003.  The reviewed medical evidence included a 
physician statement in May 2003 and a radiological 
examination from August 2000.  He was notified in July 2002 
that his service treatment records were lost in a fire at the 
National Personnel Records Center in July 1973.  

The evidence added to the record since the November 2004 
final rating decision includes a June 2006 radiological 
report indicating "no demonstrable active parenchymal 
infiltrates," and which found "essentially negative 
cardiopulmonary findings."  A second radiological report 
from January 2007 indicated "clear lung fields."  The 
January 2007 report was also accompanied by a medical 
certificate indicating that the veteran was managed for 
hypertension, ischemic heart disease and pneumonia.  The 
statement, however, does not mention PTB.  

The June 2006 and January 2007 reports and statements had not 
previously been submitted to agency decision makers and are 
not cumulative or redundant of other evidence of record.  As 
such, that evidence is new under 38 C.F.R. § 3.156(a).

However, the Board concludes that the evidence does not 
relate to an unestablished fact necessary to establish a PTB 
disability.  The Board's November 2004 rating decision denied 
the appeal because the available evidence failed to show an 
in-service occurrence and a current disability.  The newly 
submitted statements, both of which relate to his post-
service medical condition, do not indicate that he has, or 
has ever had, PTB.  Therefore, the evidence is not material 
under 38 C.F.R. § 3.156(a), and the claim is not reopened.  
As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, notice letters provided to the veteran in 
December 2006 and February 2007 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran submitted private treatment records, and 
the RO completed a diligent search for his service treatment 
records, which were evidently lost in July 1973.  

A specific VA medical examination and opinion is not needed 
to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
evidence submitted to the claims file since the last final 
denial.  Therefore, a remand for a VA examination or an 
opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The application to reopen a claim of entitlement to service 
connection for PTB, claimed as a chest condition, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


